Order entered October 21, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01098-CV

                          IN THE INTEREST OF K.L.M., A CHILD

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-30084-2015

                                            ORDER
       By letter dated September 28, 2016, we notified appellant’s counsel that, from a review

of the Clerk’s record, it appeared she had been dismissed as attorney of record for appellant upon

entry of final judgment. Because she had filed the notice of appeal on behalf of appellant, we

directed her to provide, within seven days, written verification that she represented appellant.

Counsel has not provided the requested verification, but has filed, on behalf of appellant, a

motion to extend time to file brief. We construe this filing as verification she continues to

represent appellant, GRANT the extension request, and ORDER the brief be filed no later than

November 8, 2016.       Because this is an accelerated appeal from a judgment terminating

appellant’s parental rights, no further extensions will be granted absent exigent circumstances.


                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE